Citation Nr: 1602274	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-31 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $53,823.60, to include whether the overpayment of compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2015.  This hearing did not cover the issue currently being remanded except to the extent of the Veteran's representative requesting that the issue be remanded for issuance of a statement of the case (SOC).  

The issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease is the subject of a separate decision under a different docket number, and that decision will be sent to the Veteran and his representative under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue involving entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $53,823.60, to include whether the overpayment of compensation benefits was properly created, must be remanded for issuance of an SOC.  The claim was denied in a December 2013 decision.  The Veteran, through his representative, filed a notice of disagreement (NOD) in May 2014.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to the issue of entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $53,823.60, to include whether the overpayment of compensation benefits was properly created.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




